Kupferman, J. P. (dissenting).
The determination of the State Commissioner of Social Services should be confirmed. The petitioner is to be commended for her success in attaining the skills necessary to be a paraprofessional assistant teacher at a children’s day care center. However, the program which provided for assistance was channeled toward vocational training. I cannot say that the interpretation of the commissioner denying the babysitting expenses for what was basically a liberal arts program was in error.